Title: To Thomas Jefferson from Ezra Stiles, 27 August 1790
From: Stiles, Ezra
To: Jefferson, Thomas



Sir
Yale College Augt. 27th. 1790.

Be pleased to accept my Thanks for the printed Copy of the Report of the Secretary of State upon the Subject of a national Uniformity of Weights, Measures and Coins, which you did me the Honor to send me last Post. I had before read it as published in the Papers; and was so extremely pleased with it as a philosophic Production that I immediately communicated it to the higher Classes of the Students, [advising?] them to pay Attention to it, as what would probably [meet wi]th general Reception thro’ the United States: and [particul]arly led them to see the Certainty and Sufficient Immutability of the Pendulum Standard, especially the second Rod, on 45th Deg. of Latitude; and of the cubic Foot of Rain Water in Cellar Temperature as the National Standard of Weights.
Some years ago you was pleased to ask me my Authority for asserting that the Roman Imperial Debt was over in the Times of the Caesars 300 Mill. Sterg. I hoped to have been able to refer to classic originals: and taking time to search for this, has occasioned my delay. In truth I had it from second hand. In a Minute which I extracted in 1763 from one of the Folio Volumes of the General Genealogical History or rather Biography, I find that “when Vespasian came to the Empire, he told the Senate that he found the Public Debt … Sesterces, computed to be about three hundred Millions Sterling. Adrians Remission to the People, which rendered him so popular as by S.C. to be Voted Pater Patriae, was about Twenty two Millions 500 Thousand Golden Crowns.” A similar Account is to be found in Eckards Roman History, but without referring to classic Authority. We have not the General Genealogical Dictionary in New Haven, nor have I read it since I lived at Newport, when I found it in the public Redwood Library. But according to my Recollection the original Roman Historian is not referred to in that Author. However, I do not doubt but it may be found. I had very much finished my reading of the Greek and Roman and other Antient History in Course 30 years ago. After finishing this Course we look into [de]tached parts of History pro re natâ and as referred to by second[ary and] subsequent Authors. For above 27 years past I have [not searched?] formally for and had thot I could easily advert to the Passage, [and have?] also searched for other Historical accounts of the Times, and Manner of extinguishing that national Debt of 300 Mill. but thro’ incessant Interruptions and want of Time for a thoro’ Search, I have hitherto failed. Some one will find it, and will wonder that it should be overlookt. We too must content ourselves with perusing the modern inaccurate and injudicious Retailers of ancient History neglecting the original Historians, whether in the original Languages or their Translations. I have repeatedly told some of my senior Pupils in their Course of reading antient History especially the roman, to look out for this historical Fact, but they read only the modern Writers or Compilers of antient History, and I have failed here also. It must be some ingenious young Classical Scholar so good a linguist and of so classical a Taste, as to read the Roman Historians in the Original. It is such an one only who can be charged with this Examination. We have good Classical Scholars, but none that have gone to the fountains for their Antient History. I have heretofore gone over the greater part of the Latin and Greek Historians, in their Originals, and had I leisure even in Old Age, would read them through again, for I am very sick of your Gibbons’s, Robertsons, Rollin the best of them. They are at best but Manuductions and should be read with a Constant Recourse to the Original Authors as to principal Characters, and Descriptions of great public Events. Purius et Forte bibuntur Aquae. I expect your Sagacity and indefatigable Attention and thoro’ Researches will ascertain this matter. And should you find it, I shall be obliged by the Communication.
I am rejoyced that the United States are honored with your Counsels and Abilities in the high Department of the Secretary of State. This I say without Adulation, who am a Spectator only  and a most cordial Friend to the Liberties and Glory of the American Republic, tho’ without the least Efficiency or Influence in its Councils. There are four Characters which I cannot flatter; their Merit is above it. Such are those of a Franklin, an Adams, an Ellsworth, a Jefferson and a Washington. I glory in them all; I rejoice that my Country is happy in their useful Labors. And for yourself I can only wish, that when that best of Men, the present President, shall be translated to the World of Light, a Jefferson may succede him in the Presidency of the United States. Forgive me this Effusion of the Sentiments of sincere Respect and Estimation, and permit me the honor of Subscribing myself, Dear Sir, Your most affectionate, Obliged, & Hble Servt,

Ezra Stiles

